           Case 3:19-cv-01377-MPS Document 42 Filed 12/22/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


                                               :      CIVIL NO.: 3:19-CV-01377-MPS
CHRISTINA BENITEZ                              :
           Plaintiff,                          :
                                               :
v.                                             :
                                               :
MAGGIE’S GLASTONBURY, INC.                     :
          Defendant.                           :      DECEMBER 22, 2020
                                               :

         WHEREAS, this Court has been presented with a notice of settlement and a copy of the

executed settlement agreement containing the terms and conditions of the settlement; and

         WHEREAS, all Parties in this matter have had the benefit of being represented by counsel

since this proceeding was commenced through the present;

         WHEREAS, upon review of the settlement agreement, this Court finds it is fair and

reasonable based on: (i) the absence of any fraud or collusion behind the settlement; (ii) the

complexity, expense, and likely duration of the litigation; (iii) the stage of the proceedings and the

amount of discovery completed, and information exchanged; (iv) the probability of the Parties’

respective success on the merits; (v) the range of possible recovery; and, (vi) the

opinions/representations of counsel.

         THEREFORE, it is hereby ORDERED that on this 22nd day of December, 2020, the

settlement is approved as fair and reasonable and this matter is DISMISSED WITH PREJUDICE,

with each party to bear its or her own costs and fees not otherwise specified in the settlement

agreement.

                                                                  /s/
                                                      Michael P. Shea, U.S.D.J.
4841-6481-3267, v. 1
